IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,656



                EX PARTE MICHAEL BERNARD SPARKS, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. F-0972783-H IN THE CRIMINAL DISTRICT COURT #1
                         FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to twenty-five years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Sparks v. State, No. 05-10-00-00304-CR (Tex. App.–Dallas, October 26, 2010).

       Applicant contends that he was denied his right to file a pro se petition for discretionary

review. Appellate counsel was not timely notified of the appellate opinion and therefore did not

timely notify Applicant of the decision of the appellate court.
                                                                                                     2

          Based on the letter from appellate counsel, the trial court has entered findings of fact and

conclusions of law that Applicant is entitled to relief. The trial court recommends that relief be

granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). We find, therefore, that Applicant

is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment

of the Fifth Court of Appeals in Cause No. 05-10-00304-CR that affirmed his conviction in Case No.

F-0972783-H from the Criminal District Court #1of Dallas County. Applicant shall file his petition

for discretionary review with this Court within 30 days of the date on which this Court’s mandate

issues.



Delivered: October 5, 2011
Do not publish